internal_revenue_service number release date index number ------------------- ---------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number ------------------- refer reply to cc psi b03 plr-136835-10 date date taxpayer taxpayer ---------------------------------------------------- ------------------- ------------------- dear ------------- this is in response to a letter from your authorized representative dated date requesting a ruling on whether inclusion of a certain trust provision will prevent a proposed trust from qualifying as a charitable_remainder_annuity_trust crat under sec_664 of the internal_revenue_code code facts taxpayer intends to form a_trust and fund the trust with appreciated real_property the proposed trust trust is intended to qualify as a valid crat under sec_664 and the corresponding regulations taxpayer proposes to include the following provision provision in trust the trustee shall have the discretion to provide for the annuity_payment to trustor by allocating a portion of the trust assets to purchase an annuity_contract which will guarantee to pay to the trust a sum equal to or greater than the trustor’s computed annual annuity payout for the duration of the trust if the trustee chooses to provide for the trustor’s annuity_payment in this manner the trustee may only purchase such contract from an insurer with an a m best company insurer financial strength rating of superior a a or excellent a a after securing such contract the trustee may distribute any amount other than the amount described in sec_1_664-2 to the charities named in schedule b any time during the term of the trust upon the termination of all noncharitable interests the trustee shall distribute all of the principal and income of the trust other than any amount due to the annuity recipient or the estate of the annuity recipient to the charitable organizations in the percentages designated as provided in schedule b plr-136835-10 the taxpayer anticipates that the trustee of trust will purchase an annuity_contract over which trust possesses all incidence of ownership and is entitled to all payments that the annuity_contract will pay the annuity amount annually to trust and that the trustee of trust will then pay the annuity amount to the trustor for the trustor’s life your authorized representative has requested a ruling that inclusion of this provision within trust will not jeopardize the status of the trust as a crat under sec_664 pursuant to sec_4 of revproc_2010_3 2010_1_irb_110 the internal_revenue_service service ordinarily will not issue rulings as to whether a charitable_remainder_trust that provides for annuity payments for one or two measuring lives satisfies the requirements described in sec_664 in lieu of seeking the service’s advance approval of a crat taxpayer is directed to follow the sample crat provisions outlined in revproc_2003_53 2003_2_cb_230 by following the models contained in revproc_2003_53 taxpayer can be assured that the service will recognize a_trust as meeting all of the requirements of a qualified crat under sec_664 provided that the trust operates in a manner that is consistent with the terms of the trust instrument and provided the trust is a valid trust under applicable local law in the present case trust will contain a provision not addressed in revproc_2003_53 therefore we will rule on whether that provision will disqualify trust as a crat under sec_664 law and analysis sec_664 provides that for purposes of sec_664 a charitable_remainder_annuity_trust is a_trust a from which a sum certain which is not less than percent nor more than percent of the initial net fair_market_value of all property placed in trust is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or part of such securities are plr-136835-10 to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined by sec_664 and d the value determined under sec_7520 of such remainder_interest is at least percent of the initial net fair_market_value of all property placed in the trust sec_1_664-2 of the income_tax regulations provides that to qualify as a charitable_remainder_annuity_trust the governing instrument must provide that the trust will pay a sum certain not less often than annually to a person or persons described in sec_1_664-2 for each taxable_year of the period specified in sec_1_664-2 sec_1_664-2 provides that no amount other than the amount described in sec_1_664-2 may be paid to or for_the_use_of any person other than an organization described in sec_170 an amount is not paid to or for_the_use_of any person other than an organization described in sec_170 if the amount is transferred for full and adequate_consideration the trust may not be subject_to a power to invade alter amend or revoke for the beneficial use of a person other than an organization described in sec_170 notwithstanding the preceding sentence the grantor may retain the power exercisable only by will to revoke or terminate the interest of any recipient other than an organization described in sec_170 the governing instrument may provide that any amount other than the amount described in sec_1_664-2 shall be paid or may be paid in the discretion of the trustee to an organization described in sec_170 provided that in the case of distributions in_kind the adjusted_basis of the property distributed is fairly representative of the adjusted_basis of the property available for payment on the date of payment for example the governing instrument may provide that a portion of the trust assets may be distributed currently or upon the death of one or more recipients to an organization described in sec_170 based solely on information submitted and representations made we conclude that inclusion of provision in trust will not prevent trust from qualifying as a crat under sec_664 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion concerning whether trust qualifies as a valid crat under sec_664 and the corresponding regulations this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-136835-10 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s james a quinn senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
